Citation Nr: 0603499	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  05-24 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a July 2004 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.

In October 2005, the Board remanded the case for further 
evidentiary development.  The case is once more before the 
Board for appellate consideration.


FINDING OF FACT

The veteran has current bilateral hearing loss disability and 
there is competent medical evidence showing that it is 
related to active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his hearing loss is the result of 
exposure to gunfire and loud noises from the boat shop in 
which he worked as a Seabee during service. 

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Generally, service 
connection requires: (1) existence of a current disability; 
(2) existence of the disease or injury in service; and (3) a 
nexus between the current disability and any injury or 
disease incurred therein.  See, e.g., Pond v. West, 12 Vet. 
App. 341 (1999).  Service connection may also be granted for 
a disease diagnosed after discharge when the evidence 
indicates incurrence in service.  38 C.F.R. § 3.303(d) 
(2005).  


There also are special regulations on whether hearing loss is 
a disability for the purposes of service connection.  Hearing 
loss is a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test (controlled 
speech discrimination test) are less than 94 percent.  38 
C.F.R. § 3.385 (2005).

While there is no medical evidence of hearing loss during 
service, post-service evidence demonstrates the likelihood of 
in-service noise exposure.  A December 1960 letter from Dr. 
Jenkins indicates that the veteran had been having ear 
trouble for the last 15 years.  During a November 2003 
audiology consult, the veteran reported a positive history of 
both unprotected military and occupational noise exposure, 
after which the VA audiologist opined that it is as least as 
likely as not that the veteran's hearing loss began while he 
was in the military due to unprotected noise exposure.  Thus, 
with ample lay and medical evidence of likely in-service 
noise exposure, the first element of a service connection 
claim - an incident or injury in service - is met.

The second element of service connection is the existence of 
a current disorder.  On the authorized audiological 
evaluation in November 2005, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
70
75
85
LEFT
35
25
40
75
90

Speech audiometry revealed speech recognition ability of 76 
percent in both ears.  The test results meet the criteria for 
hearing loss disability in 38 C.F.R. § 3.385. The veteran 
currently suffers from bilateral hearing loss and, as such, 
meets the second element of service connection - existence of 
a current disability.

As for the third element - a nexus between the current 
disability and any injury in service - the record contains 
two medical opinions regarding whether a nexus exists.  As 
noted above, a VA audiologist opined in November 2003 that it 
is as least as likely as not that the veteran's hearing loss 
began while he was in the military due to unprotected noise 
exposure.  In the report of the most recent VA examination in 
November 2005, a VA audiologist noted the veteran's history 
of occupational noise exposure without use of proper hearing 
protection, and went on to say that his hearing loss is due 
to occupational noise exposure aggravated by military noise.  
Thus, it appears that she believes some part of the veteran's 
hearing loss is related to the reported in-service noise 
exposure.  This report also contains a partial sentence - 
"MEDICAL OPINION: is less likely as not (less than 50/50 
probability) caused by or a result of" - that could suggest 
that the examiner did not find that the veteran's hearing 
loss was related to his military service.  As the sentence is 
incomplete, however, the Board will not assign it any 
probative value.  In weighing the two medical opinions, the 
Board finds that the evidence regarding whether the veteran's 
current bilateral hearing loss is related to active service 
is in relative equipoise.  Resolving reasonable doubt in 
favor of the veteran, the Board finds that entitlement to 
service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

As the Board is granting service connection for bilateral 
hearing loss, there is no need to discuss compliance with VA 
duties to notify and assist the claimant, found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


